DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 7-15 and 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 7-15 and 17-20 of U.S. Patent No. 11/088,748. Although the claims at issue are not identical, they are not patentably distinct from each other because they commonly claim the similar subject matters in bold type shown below. Claims 11-15 and 17-20 are not shown in the table since they are very similar to claims 1-5 and 7-10 except for being method type. Thus, the ground for nonstatutory double patenting is the same.
Instant Application
U.S. Patent No. 11/088,748
Claim 1. An electronic device comprising: 
      at least one antenna including a plurality of antenna elements; 
      a transceiver operably connected with the at least one antenna, the transceiver configured for communication over multiple frequency parts; and 
a processor operably connected to the transceiver, the processor configured to:     
         identify the multiple frequency parts configured for performing the communication; 
         report, in a uplink channel, the multiple frequency parts for performing the communication; 
         identify, from information received in response to the multiple frequency parts reported in the uplink channel, one or more frequency parts from the multiple frequency parts for performing the communication; 
         obtain a beamforming codebook by (1) selecting the beamforming codebook from a plurality of beamforming codebooks stored in memory, the selected beamforming codebook based on the one or more frequency parts and a bandwidth management operation, or (11) generating the beamforming codebook based on the one or more frequency parts and the bandwidth management operation; and  
          apply one or more beams within the beamforming codebook for performing the communication.
Claim 2. The electronic device of claim 1, wherein a frequency part is one of a frequency band, a carrier within the frequency band, or a bandwidth part (BWP) in the carrier.
Claim 3. The electronic device of claim 1, wherein the bandwidth management operation comprises carrier aggregation, dual connectivity, or bandwidth adaptation. 
Claim 4. The electronic device of claim 1, wherein to identify the one or more frequency parts, the processor is further configured to identify the one or more frequency parts for a physical downlink control channel (PDCCH) or the uplink channel.
Claim 5. The electronic device of claim 1, wherein the multiple frequency parts include uplink frequency parts of an uplink channel and downlink frequency parts of a downlink channel that differ from the uplink frequency parts, and to obtain the beamforming codebook, the processor is further configured to:
      obtain a first codebook for the uplink frequency parts; and 
      obtain a second codebook for the downlink frequency parts, wherein the beamforming codebook is selected from the first codebook and the second codebook based on a comparison of at least one metric for the uplink channel and the downlink channel, the at least one metric including: priority, latency, throughput, reference signal receive power (RSRP), signal-to-noise ratio (SNR), and signal-to-interference-plus-noise ratio (SINR).
Claim 7. The electronic device of claim 1, wherein: each of the plurality of beamforming codebooks corresponds to a different combination of frequency parts from the multiple frequency parts, each of the plurality of beamforming codebooks based on attributes of the frequency parts, the attributes including bandwidth, pathloss, and beamforming gain. 
Claim 8. The electronic device of claim 1, wherein the beamforming codebook is obtained to maximize a weighted sum of a performance metric across the one or more frequency parts, or to maximize a minimal weighted performance metric across the one or more frequency parts.
Claim 9. The electronic device of claim 1, wherein when the beamforming codebook is one of the plurality of beamforming codebooks stored in the memory of the electronic device, the beamforming codebook includes codewords that are shared with one or more other beamforming codebooks in the plurality of beamforming codebooks. 
wherein the beamforming codebook includes beam codewords for each frequency part in the one or more frequency parts.
Claim 1. An electronic device comprising: 
     at least one antenna including a plurality of antenna elements; 
     a transceiver operably connected with the at least one antenna, the transceiver configured for communication over multiple frequency parts; and 
a processor operably connected to the transceiver, the processor configured to:     
         determine the multiple frequency parts based on at least one of: spacing between the plurality of antenna elements, wavelengths of the multiple frequency parts, a radiation gain of the transceiver, or radiation efficiency of the multiple frequency parts; 
          report, in a physical uplink control channel (PUCCH), the multiple frequency parts for performing the communication;  
          identify, from a configuration received in response to the multiple frequency parts reported in the PUCCH, a combination of one or more frequency parts from the multiple frequency parts for performing the communication; 
           obtain a beamforming codebook by (i) selecting the beamforming codebook from a plurality of beamforming codebooks stored in memory, the selected beamforming codebook based on the combination of the one or more frequency parts and a bandwidth management operation, or (ii) generating the beamforming codebook based on the combination of the one or more frequency parts and the bandwidth management operation; and 
            apply one or more beams within the beamforming codebook for performing the communication.
Claim 2. The electronic device of claim 1, wherein a frequency part is one of a frequency band, a carrier within the frequency band, or a bandwidth part (BWP) in the carrier.
Claim 3. The electronic device of claim 1, wherein the bandwidth management operation comprises carrier aggregation, dual connectivity, or bandwidth adaptation.
Claim 4. The electronic device of claim 1, wherein to identify the combination of the one or more frequency parts, the processor is further configured to identify the combination of the one or more frequency parts for a physical downlink control channel (PDCCH) or the physical uplink control channel (PUCCH).
Claim 5. The electronic device of claim 1, wherein the multiple frequency parts include uplink frequency parts of an uplink channel and downlink frequency parts of a downlink channel that differ from the uplink frequency parts, and to obtain the beamforming codebook, the processor is further configured to: obtain a first codebook for the uplink frequency parts; and obtain a second codebook for the downlink frequency parts, wherein the beamforming codebook is selected from the first codebook and the second codebook based on a comparison of at least one metric for the uplink channel and the downlink channel, the at least one metric including: priority, latency, throughput, reference signal receive power (RSRP), signal-to-noise ratio (SNR), and signal-to-interference-plus-noise ratio (SINR).
Claim 7. The electronic device of claim 1, wherein: each of the plurality of beamforming codebooks corresponds to a different combination of frequency parts from the multiple frequency parts, each of the plurality of beamforming codebooks based on electromagnetic response data of the electronic device and attributes of the frequency parts, the attributes including bandwidth, pathloss, and beamforming gain.
Claim 8. The electronic device of claim 1, wherein the beamforming codebook is obtained to maximize a weighted sum of a performance metric across the combination of the one or more frequency parts, or to maximize a minimal weighted performance metric across the combination of the one or more frequency parts.
wherein when the beamforming codebook is one of the plurality of beamforming codebooks stored in the memory of the electronic device, the beamforming codebook includes codewords that are shared with one or more other beamforming codebooks in the plurality of beamforming codebooks.
Claim 10. The electronic device of claim 1, wherein the beamforming codebook includes beam codewords for each frequency part in the combination of the one or more frequency parts.


Allowable Subject Matter
Claims 6 and 16 would be allowable if rewritten to overcome the objections, set forth in this Office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2021/0091462 Kovacic disclose antenna array management in frequency bands. US 2019/0253122 Yang et al disclose data communication and beamforming in antenna array. US 2013/0278463 Nilsson et al disclose using beamforming at two frequency bands.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eva Y Puente whose telephone number is 571-272-3049.  The examiner can normally be reached on M-F, 7:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	Information 
February 11, 2022
/EVA Y PUENTE/                                                                                                                                                Primary Examiner, Art Unit 2632